UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4806


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY SELLERS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Margaret B. Seymour, Senior District Judge. (5:08-cr-00944-MBS-21)


Submitted: June 30, 2017                                          Decided: July 18, 2017


Before SHEDD, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, Parks Nolan Small, Federal
Public Defender, Columbia, South Carolina, for Appellant. Beth Drake, United States
Attorney, Jimmie Ewing, John David Rowell, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Sellers was convicted of conspiracy to possess with intent to distribute 5

kilograms or more of cocaine and 50 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2012) (Count 1); possession with intent to distribute a quantity of cocaine,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and 18 U.S.C. § 2 (2012) (Count

37); using and carrying a firearm during and in relation to, and possessing a firearm in

furtherance of, a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2012)

(Count 38); possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) & (e) (2012) (Count 40); and possession with intent to distribute

and distribution of a quantity of cocaine within 1000 feet of a school, and aiding and

abetting the same, in violation 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 860(a) (2012), and 18

U.S.C. § 2 (Count 41). The district court sentenced Sellers to a mandatory term of life

imprisonment on Count 1, 360 months on Count 37, 120 months on Count 40, and 720

months on Count 41, all to run concurrently, and a consecutive 60 months on Count 38,

for a total sentence of life plus 60 months.

       After an unsuccessful direct appeal, see United States v. Sellers, 512 F. App’x 319

(4th Cir. 2013) (Nos. 10-4701/4702/4917) (“Sellers I”), Sellers filed a 28 U.S.C. § 2255

(2012) motion, asserting claims of ineffective assistance of counsel, which the district

court denied. On appeal, we agreed with Sellers that counsel was ineffective for failing

to object on double jeopardy grounds to his convictions and sentences on Counts 37 and

41, but determined that he was otherwise not entitled to relief. Accordingly, we affirmed

in part, reversed in part, and remanded to the district court with instructions to vacate

                                               2
Sellers’ conviction and sentence on Count 37 and to enter an amended judgment. United

States v. Sellers, 657 F. App’x 145 (4th Cir. 2016) (No. 15-7222) (Sellers II). Upon

remand, the district court entered an amended criminal judgment that reimposed the

original sentences on the remaining claims without the sentence for Count 37. Sellers

timely appealed.

      Sellers argues that the district court erred in concluding that this court’s mandate

precluded a full resentencing. He claims that our mandate in Sellers II is inconsistent

with the Supreme Court’s directive in Ball v. United States, 470 U.S. 856 (1985), and

that, under Ball and § 2255, the district court had the authority to conduct a full

resentencing. We review de novo a district court’s interpretation of the mandate rule.

United States v. Alston, 722 F.3d 603, 606 (4th Cir. 2013). Sentencing decisions are

reviewed for an abuse of discretion. Id.

      The mandate rule implements the “doctrine that the mandate of a higher court is

controlling as to matters within its compass” by compelling a lower court on remand to

comply with a superior court’s dictates. United States v. Pileggi, 703 F.3d 675, 679 (4th

Cir. 2013) (internal quotation marks omitted). The mandate rule “forecloses relitigation

of issues expressly or impliedly decided by the appellate court.” Id. It “is a specific

application of the law of the case doctrine,” Volvo Trademark Holding Arktiebolaget v.

Clark Mach. Co., 510 F.3d 474, 481 (4th Cir. 2007), which “provides that in the interest

of finality, when a court decides upon a rule of law, that decision should continue to

govern the same issues in subsequent stages in the same case,” with limited exceptions

not applicable here, Carlson v. Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017)

                                           3
(internal quotation marks omitted); see United States v. Aramony, 166 F.3d 655, 661 (4th

Cir. 1999).

       We have reviewed the record on appeal and the parties’ briefs and conclude that

the amended criminal judgment is substantially consistent with this court’s mandate * and

that the district court did not err in declining to conduct a full resentencing hearing.

Accordingly, we affirm the amended criminal judgment.            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




       *
          Although not raised by the parties, we observe that the amended criminal
judgment states that the jury found Sellers guilty on Count 37 and that this count was
“dismissed on motion of the United States.” Given the district court’s acknowledgement
upon remand of our instructions to vacate Sellers’ conviction and sentence on Count 37
and that, consistent with our mandate, the amended criminal judgment omits the sentence
for Count 37, we have no doubt that these statements in the amended criminal judgment
are clerical errors. We note, however, the district court’s authority, pursuant to Rule 36
of the Federal Rules of Criminal Procedure, to correct such a mistake. See United States
v. Pasquantino, 336 F.3d 321, 335 n.7 (4th Cir. 2003).


                                            4